         Case 2:20-cv-02080-KJN Document 6 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARYL ANTHONY HICKS,                                No. 2:20-cv-2080 KJN P
12                        Plaintiff,                      ORDER
13            v.
14    PATRICK COVELLO, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se. On October 15, 2020, plaintiff submitted a

18   civil rights complaint pursuant to 42 U.S.C. § 1983. However, plaintiff did not sign the pleading.

19   Parties proceeding without counsel are required to sign all pleadings, motions, and other papers

20   submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider

21   plaintiff’s complaint unless he signs and re-files the complaint.

22           In addition, plaintiff did not set forth the relief he requests. Fed. R. Civ. P. 8(a)(3).

23   Indeed, it appears that the last page of his complaint is missing.

24           Accordingly, plaintiff is provided an opportunity to re-file his complaint bearing his

25   signature and requesting relief. Failure to submit a signed complaint will result in the dismissal

26   of this action.

27           In accordance with the above, IT IS HEREBY ORDERED that:

28           1. Within thirty days from the date of this order, plaintiff shall re-file a signed complaint;
                                                          1
           Case 2:20-cv-02080-KJN Document 6 Filed 10/21/20 Page 2 of 2


 1   and
 2             2. The Clerk of the Court is directed to send plaintiff a copy of his complaint (ECF No. 1)
 3   without the court’s banner, as well as the form for filing a civil rights complaint by a prisoner.
 4   Dated: October 20, 2020
 5

 6

 7

 8   /hick2080.r11

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
